Exhibit 10.1

 

BELDEN INC.

STOCK APPRECIATION RIGHT AWARD AGREEMENT

THIS STOCK APPRECIATION RIGHT AWARD AGREEMENT (this “Agreement”) is effective as
of the date shown as the Date of Grant on the attached Notice of Award (the
“Grant Date”) by and between Belden Inc., a Delaware corporation (the “Company”)
and the individual shown as the Grantee on the attached Notice of Award (the
“Grantee”).

WHEREAS, the Grantee is an executive or management employee of the Company, a
subsidiary or an affiliate, and has been selected by the Compensation Committee
(the “Committee”) of the Board of Directors of the Company (the “Board”) to
receive a grant of stock appreciation rights corresponding to the number of
shares reflected on the attached Notice of Award (the “Shares”) of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), subject to certain
restrictions, and to enter into a Stock Appreciation Right Award Agreement in
the form hereof;

NOW THEREFORE, the Company and the Grantee hereby agree as follows:

1.           GRANT OF SARs.    The Company hereby grants to the Grantee, on the
Grant Date, stock appreciation rights corresponding to the number of Shares
reflected on the attached Notice of Award (such Stock Appreciation Rights with
respect to such number of Shares being the “SARs”). The SARs have an exercise
price per Share reflected as the option price on the attached Notice of Award
(the “Exercise Price”), which is the fair market value of a Share on the Grant
Date (such fair market value representing the closing price of a Share on the
Grant Date). The SARs shall vest and become exercisable (“Vest”) in accordance
with Section 2 below. The Grantee shall have no direct or secured claim in any
specific assets of the Company or the Shares to be issued to the Grantee under
Section 5 hereof and will have the status of a general unsecured creditor of the
Company. The SARs are granted under the Company’s 2011 Long Term Incentive Plan
(the “Plan”) and shall be subject to the terms and conditions of the Plan and
this Agreement. Capitalized terms used in this Agreement without further
definition shall have the same meanings given to such terms in the Plan.

2.           VESTING OF SARs.    The SARs shall Vest according to the Vesting
Schedule as reflected on the attached Notice of Award. Such vesting rights with
respect to the SARs are further subject to the following conditions:

 

  (a)

Employment.    During the Grantee’s lifetime, the SARs are exercisable only by
the Grantee, and, except as otherwise provided in clause (c) below, only if the
Grantee has remained continuously employed by the Company or one of its
subsidiaries or affiliates from the Grant Date.

 

  (b)

Term of SARs.    The SARs shall expire ten years following the Grant Date (the
period between the Grant Date and such expiration date being the “SAR Term”), or
earlier if clause (c) of this Section 2 applies.

 

1



--------------------------------------------------------------------------------

  (c)

Impact of Termination; Exceptions.    Subject to the exceptions noted in
subparts (i)-(iv) below, the SARs shall be forfeited, cancelled and terminated
immediately if the Grantee’s employment with the Company or one of its
subsidiaries or affiliates is terminated, whether voluntarily or involuntarily.

 

  (i)

Retirement.    If after one year from the Grant Date the Grantee retires from
employment with the Company or one of its subsidiaries or affiliates at a time
that the Grantee has attained either (A) 55 years of age and 10 years of
consecutive employment with the Company or (B) 65 years of age, the Grantee may
at any time within the three-year period following such retirement (but within
the SAR Term) exercise all SARs, including those SARs that had not previously
vested which shall Vest upon retirement. The Grantee’s right to exercise SARs
upon retirement in such fashion is expressly conditioned on the Grantee’s
furnishing to the Company or one of its subsidiaries or affiliates a non-compete
covenant (the form of which must be reasonably acceptable to the Company) that
would prevent the Grantee from competing against the Company or any of its
subsidiaries or affiliates during such three-year period following retirement
(or, if shorter, through the end of the SAR Term). The non-compete covenant will
contain a provision that will require the Grantee to pay the Company damages if
the Grantee breaches such non-compete covenant. The damages shall include any
gain the Grantee may receive from the exercise of an SAR in violation of such
non-compete covenant.

 

  (ii)

Disability.  If the Grantee is no longer with the Company or one of its
subsidiaries or affiliates due to disability (in accordance with any Company
disability policy then in effect), the Grantee may at any time within one year
following the Grantee’s leaving the Company (but within the SAR Term) exercise
all SARs, including those SARs that had not previously vested which shall Vest
upon the date of disability.

 

  (iii)

Termination of Employment.    Except as noted in this Section 2(c) and
Section 2(d), if after one year from the Grant Date the Grantee or the Company
or one of its subsidiaries or affiliates terminates the Grantee’s employment
(other than when the Company or one of its subsidiaries or affiliates terminates
the Grantee’s employment for Cause, as defined in Section 10(d)), the Grantee
may at any time within ninety days following the Grantee’s termination (but
within the SAR Term) exercise the Grantee’s SARs to the extent the Grantee was
entitled to exercise such SARs prior to the termination date, but not
otherwise. For purposes of this Agreement, the applicable termination date shall
be Grantee’s final day actively performing his or her job duties, without regard
to any severance or garden leave arrangement.

 

  (iv)

Death.    If the Grantee dies while employed by the Company or one of its
subsidiaries or affiliates (or if the Grantee were to die during the
post-employment period covered by Section 2(c)(ii) (Disability) above), the
person entitled by will or the applicable laws of descent and distribution may,
within one year from the Grantee’s death (but within the SAR Term), exercise the
Grantee’s SARs, including those SARs that had not previously vested which shall
Vest upon the date of death.

 

  (d)

Change in Control.    If a Change in Control of the Company (as defined in
Section 10(c) below) occurs and Grantee’s employment is terminated by the
Company or one of its subsidiaries or affiliates without Cause (as defined in
Section 10(d) below) (other than for death or disability) or by Grantee for Good
Reason (as defined in Section 10(e) below), in either case, within two years
following the Change in Control, any and all unvested SARs shall immediately
Vest in full.

 

2



--------------------------------------------------------------------------------

3.           NATURE OF GRANT.      In accepting the grant, the Grantee
acknowledges, understands and agrees that:

(a)       the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;

(b)       the grant of the SARs is voluntary and occasional and does not create
any contractual or other right to receive future grants of SARs, or benefits in
lieu of SARs, even if SARs have been granted in the past;

(c)       all decisions with respect to future SARs or other grants, if any,
will be at the sole discretion of the Committee;

(d)       Nothing in this Agreement, the SAR grant or the Grantee’s
participation in the Plan shall create a right to employment or confer upon the
Grantee any right to continue in the employ or service of the Company, the
Grantee’s employer (the “Employer”), or any subsidiary or affiliate for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company, the Employer or any subsidiary or affiliate, as
applicable, or the rights of the Grantee, which rights are expressly reserved by
each, to terminate the Grantee’s employment or service relationship (if any) at
any time and for any reason, with or without cause;

(e)       the Grantee is voluntarily participating in the Plan;

(f)       the SARs and the Shares subject to the SARs are not intended to
replace any pension rights or compensation;

 

3



--------------------------------------------------------------------------------

(g)       subject to Article 21.13 of the Plan, the SARs and the Shares subject
to the SARs, and the income and value of same, are not part of normal or
expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h)       the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;

(i)       no claim or entitlement to compensation or damages shall arise from
forfeiture of the SARs resulting from the termination of the Grantee’s
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Grantee is employed or the terms of the Grantee’s
employment agreement, if any), and in consideration of the grant of the SARs to
which the Grantee is otherwise not entitled, the Grantee irrevocably agrees
never to institute any such claim against the Company, any subsidiary or
affiliate or the Employer, waives the Grantee’s ability, if any, to bring any
such claim, and releases the Company, any subsidiary and affiliate and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Grantee shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim;

(j)       for purposes of the SARs, the Grantee’s employment relationship will
be considered terminated as described in Section 2(c)(iii) (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Grantee is employed or
the terms of the Grantee’s employment agreement, if any). The Board shall have
the exclusive discretion to determine when the Grantee is no longer an Employee
for purposes of the Grantee’s SAR grant (including whether the Grantee may still
be considered to be an Employee while on an approved leave of absence); and

(k)       the Grantee acknowledges and agrees that neither the Company, the
Employer nor any subsidiary or affiliate shall be liable for any foreign
exchange rate fluctuation between the Grantee’s local currency and the United
States Dollar that may affect the value of the SARs or of any amounts due to the
Grantee pursuant to the exercise of the SARs or the subsequent sale of any
Shares acquired upon exercise.

4.           NON-ASSIGNMENT OF RIGHTS.    The Grantee may not assign or transfer
any SARs except by will or by the laws of descent and distribution or by a
qualified domestic relations order.

5.           EXERCISE OF SARs.

(a)       Exercise.    Vested SARs may be exercised by following the procedures
the Company has in place at the time of exercise. For Vested SARs to be

 

4



--------------------------------------------------------------------------------

exercised by a person other than the Grantee (as provided above), the Company
must have appropriate documentation evidencing the rights of the Grantee’s
beneficiary(s). The Grantee shall designate the number of Shares subject to the
Vested SARs that are being exercised, and upon exercise shall be entitled to
receive that number of Shares having an aggregate fair market value equal to the
excess of the fair market value of one Share, at the time of such exercise, over
the Exercise Price, multiplied by the number of Shares subject to the SARs which
are so exercised. For purposes of this Section 5(a), fair market value shall be
determined by calculating the average of the high and low publicly-traded price
of a Share on the date of exercise.

(b)       Issuance of Shares.    The Company shall issue Shares to the Grantee
upon exercise of SARs pursuant to Section 5(a) above by issuing to the Grantee a
stock certificate (or registering the Shares in book-entry form) representing a
number of requisite number of Shares. No fractional shares may be delivered, but
in lieu thereof a cash or other adjustment shall be made as determined by the
Committee in its discretion.

6.           RESPONSIBILITY FOR TAXES.

(a)       Generally.    The Grantee acknowledges that, regardless of any action
taken by the Company or, if different, the Employer, the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”) is and remains
the Grantee’s responsibility and may exceed the amount actually withheld by
Company or the Employer. The Grantee further acknowledges that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the SARs,
including, but not limited to, the grant, vesting or exercise of the SARs, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (b) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the SARs to reduce or eliminate the
Grantee’s liability for Tax-Related Items or achieve any particular tax
result. Prior to any relevant taxable or tax withholding event, as applicable,
the Grantee agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.

(b)       Multiple Jurisdiction.    If the Grantee is subject to Tax-Related
Items in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, the Grantee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(c)       Tax Withholding.  The Grantee authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by withholding from proceeds of
the sale of Shares acquired at exercise of the SARs either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Grantee’s
behalf pursuant to this authorization) without further consent. The Company may
withhold or account for Tax-Related Items

 

5



--------------------------------------------------------------------------------

by considering applicable minimum statutory withholding amounts or other
applicable withholding rates, including maximum applicable rates, in which case
the Grantee will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Common Stock equivalent. Finally, the Grantee agrees
to pay to the Company or the Employer, including through withholding from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company
and/or the Employer, any amount of Tax-Related Items that the Company or the
Employer may be required to withhold or account for as a result of the Grantee’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if the Grantee fails to comply with his or her
obligations in connection with the Tax-Related Items.

7.         LEGALITY OF INITIAL ISSUANCE.    No Shares shall be issued unless and
until the Company has determined that:

(a)       It and the Grantee, at the Company’s expense, have taken any actions
required to register or qualify the Shares under the U.S. securities Act of
1933, as amended or any local, state, federal or foreign securities law or
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, that the Company shall, in its
absolute discretion, deem necessary or advisable;

(b)       Any applicable listing requirement of any stock exchange or other
securities market on which the Common Stock is listed has been satisfied; and

(c)       Any other applicable provision of local, state, federal or foreign
laws and regulations have been satisfied, including but not limited to exchange
control laws.

The Grantee understands that the Company is under no obligation to register or
qualify the Shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the Shares. Further, the Grantee agrees that the Company shall have
unilateral authority to amend the Plan and the Agreement without the Grantee’s
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares.

8.         DATA PRIVACY.    The Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this Agreement and any other SAR
grant materials by and among, as applicable, the Employer, the Company and any
subsidiary and affiliate for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships

 

6



--------------------------------------------------------------------------------

held in the Company, details of all SARs or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.

The Grantee understands that Data will be transferred to such broker and/or
stock plan service provider as may be designated by the Company from time to
time (the “Designated Broker”), which is assisting the Company with the
implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company, the
Designated Broker and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan. The Grantee understands that the Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative. Further, the Grantee
understands that the Grantee is providing the consents herein on a purely
voluntary basis. If the Grantee does not consent, or if the Grantee later seeks
to revoke the Grantee’s consent, the Grantee’s employment status or career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Grantee’s consent is that the Company would not be
able to grant the Grantee SARs or other equity awards or administer or maintain
such awards. Therefore, the Grantee understands that refusing or withdrawing the
Grantee’s consent may affect the Grantee’s ability to participate in the
Plan. For more information on the consequences of the Grantee’s refusal to
consent or withdrawal of consent, the Grantee understands that the Grantee may
contact the Grantee’s local human resources representative.

9.         NO ADVICE REGARDING GRANT.    The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan, or the Grantee’s acquisition
or sale of the underlying Shares. The Grantee is hereby advised to consult with
the Grantee’s own personal tax, legal and financial advisors regarding the
Grantee’s participation in the Plan before taking any action related to the
Plan.

10.        MISCELLANEOUS PROVISIONS.

 (a)        Rights as a Stockholder.  Neither the Grantee nor the Grantee’s
representative shall have any rights as a stockholder with respect to any Shares
subject to the SARs until the date that the Company is obligated to deliver
Shares to the Grantee or the Grantee’s representative pursuant to Section 5
above, and then only with respect to the Shares so delivered.

 

7



--------------------------------------------------------------------------------

(b)       Anti-Dilution.    In the event that any change in the outstanding
Shares of Common Stock of the Company (including an exchange of Common Stock for
stock or other securities of another corporation) occurs by reason of a Common
Stock dividend or split, recapitalization, merger, consolidation, combination,
exchange of Shares or other similar corporate changes, other than for
consideration received by the Company therefor, the number of Shares subject to
the SARs hereunder shall be appropriately adjusted by the Committee whose
determination shall be conclusive, final and binding; provided, however that
fractional Shares shall be rounded to the nearest whole share. In the event of
any other change in the Common Stock, the Committee shall in its sole discretion
determine whether such change equitably requires a change in the number or type
of Shares subject to the SARs and any adjustment made by the Committee shall be
conclusive, final and binding.

(c)       Change in Control.  A “Change in Control” of the Company shall be
deemed to have occurred if any of the events set forth in any one of the
following subparagraphs shall occur:

(i)        The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the U.S. Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
either (y) the then-outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (z) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (4)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (1) and (2) of subsection (iii) of this definition;

(ii)       Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board;

(iii)     Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business

 

8



--------------------------------------------------------------------------------

Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, and
(2) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(iv)      Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

(v)       For purposes of clarification, the sale by the Company of a subsidiary
or affiliate that employs Grantee shall not constitute a Change in Control of
none of the events set forth in Sections 10(c)(i)-(iv) have occurred.

(d)       Cause.  “Cause” shall mean:

(i)       Grantee’s willful and continued failure to perform substantially his
duties owed to the Company or its affiliates after a written demand for
substantial performance is delivered to him specifically identifying the nature
of such unacceptable performance, which is not cured by Grantee within a
reasonable period, not to exceed thirty (30) days;

(ii)      Grantee is convicted of (or pleads guilty or no contest to) a felony
or any crime involving moral turpitude; or

(iii)     Grantee has engaged in conduct that constitutes gross misconduct in
the performance of his employment duties.

An act or omission by Grantee shall not be “willful” if conducted in good faith
and with Grantee’s reasonable belief that such conduct is in the best interests
of the Company.

(e)       Good Reason.    “Good Reason” shall mean, without the express written
consent of Grantee, the occurrence of any of the following events:

(i)       Grantee’s base salary or annual target cash incentive opportunity is
materially reduced;

 

9



--------------------------------------------------------------------------------

(ii)      Grantee’s duties or responsibilities are negatively and materially
changed in a manner inconsistent with Grantee’s position (including status,
offices, titles, and reporting responsibilities) or authority; or

(iii)     The Company requires Grantee’s principal office to be relocated more
than 50 miles from its location as of the date immediately preceding the Change
in Control.

Prior to any termination by Grantee for “Good Reason,” Grantee shall provide the
Company not less than thirty (30) nor more than ninety (90) days’ notice, with
specificity, of the grounds constituting Good Reason and an opportunity within
such notice period for the Company to cure such grounds. The notice shall be
given within ninety (90) days following the initial existence of grounds
constituting Good Reason for such notice and subsequent termination, if not so
cured above, to be effective.

(f)       Incorporation of Plan.    The provisions of the Plan are incorporated
by reference into these terms and conditions.

(g)       Inconsistency.     To the extent any terms and conditions herein
conflict with the terms and conditions of the Plan, the terms and conditions of
the Plan shall control.

(h)       Notices.    Any notice required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he most recently provided to the
Company.

(i)       Entire Agreement; Amendments.    This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter
hereof. This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof. The Committee shall have authority, subject
to the express provisions of the Plan, to interpret this Agreement and the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
to modify the terms and provisions of this Agreement, to impose other
requirements on Grantee where necessary or advisable for legal or administrative
reasons, to require Grantee to sign additional agreements or undertakings to
impose additional requirements, and to make all other determinations in the
judgment of the Committee necessary or desirable for the administration of the
Plan. The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in this Agreement in the manner and to the
extent it shall deem necessary or desirable to carry it into effect. All action
by the Committee under the provisions of this paragraph shall be final,
conclusive and binding for all purposes.

 

10



--------------------------------------------------------------------------------

(j)         Governing Law; Venue.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, as such laws
are applied to contracts entered into and performed in such State, without
giving effect to the choice of law provisions thereof. For purposes of
litigating any dispute that arises under the grant or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Missouri, agree that such litigation shall be conducted in the courts of the St.
Louis County, or the federal courts for the United States for the Eastern
District of Missouri, where this grant is made and/or to be performed.

(k)        Successors.

(i)        This Agreement is personal to the Grantee and, except as otherwise
provided in Section 2 above, shall not be assignable by the Grantee otherwise
than by will or the laws of descent and distribution, without the written
consent of the Company. This Agreement shall inure to the benefit of and be
enforceable by the Grantee’s legal representatives.

(ii)       This Agreement shall inure to the benefit of and be binding upon the
Company and its successors. It shall not be assignable except in connection with
the sale or other disposition of all or substantially all the assets or business
of the Company.

(l)         Severability.    If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.

(m)       Headings.    The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.

(n)        Counterparts.    This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which shall constitute but one and the same instrument.

(o)        Language.    If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

(p)        Electronic Delivery and Acceptance.    The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

11



--------------------------------------------------------------------------------

(q)        Insider Trading Restrictions/Market Abuse Laws.    The Grantee
acknowledges that, depending on the Grantee’s country of residence, the Grantee
may be subject to insider trading restrictions and/or market abuse laws, which
may affect the Grantee’s ability to acquire or sell Shares or rights to Shares
(e.g., SARs) under the Plan during such times as the Grantee is considered to
have “inside information” regarding the Company (as defined by the laws in the
Grantee’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Grantee is responsible for
complying with any applicable restrictions and are advised to speak with a
personal legal advisor on this matter.

(r)         Waiver.    The Grantee acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Grantee or any other participant.

By accepting this grant, the Grantee hereby acknowledges receipt of this
Agreement and accepts the SARs granted hereunder, and further agrees to the
terms and conditions hereinabove set forth.

 

12



--------------------------------------------------------------------------------

NOTICE OF AWARD OF BELDEN INC.

 

1.

Participant Name: [[FIRSTNAME]] [[LASTNAME]]

 

2.

Number of Shares: [[SHARESGRANTED]]

 

3.

Option Price: [[GRANTPRICE]]

 

4.

The Date of Grant: [[GRANTDATE]]

 

5.

The Expiration Date of the Option: [[GRANTEXPIRATIONDATE]]

 

Vesting Schedule:

[[ALLVESTSEGS]]

 

A-1